Case: 18-14894   Date Filed: 08/13/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14894
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:18-cv-02859-SCJ



JERRELL BERGER,

                                                       Petitioner-Appellant,

                                 versus

ROBERT ADAMS,
Warden,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (August 13, 2019)

Before MARCUS, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-14894     Date Filed: 08/13/2019   Page: 2 of 2


      Jerrell Berger, a Georgia state prisoner proceeding pro se, appeals the

district court’s dismissal, without prejudice, of his 28 U.S.C. § 2254 habeas corpus

petition for his failure to comply with a court order. He argues the merits of his

habeas petition, contending that he received ineffective assistance of counsel.

      We generally review de novo a district court’s dismissal of a § 2254 petition.

Clark v. Crosby, 335 F.3d 1303, 1307 (11th Cir. 2003). However, where a district

court dismisses an action for failure to comply with court rules, we review for

abuse of discretion. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337

(11th Cir. 2005). While we construe briefs filed by pro se litigants liberally,

“issues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson

v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per curiam).

      Here, because Berger failed to address the dismissal of his case—the only

appealable issue—he has abandoned any argument regarding the dismissal, and

thus, we affirm.

      AFFIRMED.




                                          2